Title: From George Washington to Patrick Henry, 13 February 1779
From: Washington, George
To: Henry, Patrick

Sir
Head Quarters Middle Brook 13th February 1779

Agreeable to a stipulation between Sir Henry Clinton and myself I have granted passports for the three following Vessels—the Ship Polly, Reid Master—the Brig Lady Howe—Steady Master and Schooner Genl Phillips, Hare Master, all laden with Cloathing and Stores for the Troops of the Convention at Charlotteville and the British prisoners of War at Fort Frederick, to proceed to Hampton Road in Virginia, and there take your Excellency’s orders for discharging their Cargoes at such place as you shall deem proper, having in view the convenience of transporting the Stores to Charlotteville.
I thought it most prudent to oblige the ships to come to in Hampton Road, and take your directions not knowing into what port it would be most proper to admit them. I have informed Sir Henry Clinton that orders shall if possible meet the Ships at Hampton, that they may not be unnecessarily detained in the Road, be pleased therefore to have them lodged there, should my letter reach you before the ships arrive. I have the honor &c.
P.S. Should these Vessels after discharging their Cargoes return directly to New York, be pleased to grant them passports for that purpose. If they do not return to New York, they should be allowed a protection untill they have cleared our Coasts to a reasonable distance.
